Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 04/21/2022.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 51-63, 73-84 and 110 are objected to because of the following informalities:  	Regarding Claim 51, in line 5, “dimmed hot” should read as “dimmed-hot”.	Regarding Claim 54, in line 9, “a magnitude of the target signal” should read as “the magnitude of the target signal”.		Regarding Claim 73, in line 12, “a magnitude of the load current” should read as “the magnitude of the load current”.		Regarding Claim 74, in line 2, “a magnitude of the gate control signal” should read as “the magnitude of the gate control signal”.	Regarding Claim 79, in line 3, “the length” should read as “a length”.	Regarding Claim 110, in line 2, “the end” should read as “an end”.		Claims 52-63 and 110 are objected to as they depend on objected claim 51.	Claims 74-84 are objected to as they depend on objected claim 73.	
	Appropriate correction is required.

Allowable Subject Matter
Claims 51-63, 73-84 and 110 would be allowable if rewritten to overcome the claim objections made above. 	Regarding Claim 51, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a control circuit configured to generate a drive signal; and a closed-loop gate drive circuit configured to receive a feedback signal that is indicative of a magnitude of the load current conducted through the semiconductor switch, and configured to generate a gate control signal in response to the drive signal and the feedback signal, wherein the gate control signal is configured to control the semiconductor switch for controlling the magnitude of the load current conducted through the electrical load; wherein the closed-loop gate drive circuit comprises an overcurrent protection circuit that is configured to detect an overcurrent condition in the semiconductor switch in response to the drive signal and the feedback signal, and configured to control the gate control signal in response to detecting the overcurrent condition.”.	Regarding Claim 73, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…generating a target signal in response to a drive signal received from a control circuit; receiving a feedback signal indicative of a magnitude of a load current conducted through a semiconductor switch, wherein the semiconductor switch is configured to conduct the load current through the electrical load; generating a gate control signal based on the feedback signal and the target signal, the gate control signal for controlling the semiconductor switch to control a magnitude of the load current through the electrical load; and detecting an overcurrent condition in the semiconductor switch in response to the gate control signal.”.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYE-JUNE LEE/Examiner, Art Unit 2838                         
/KYLE J MOODY/Primary Examiner, Art Unit 2838